Exhibit 10.1
 
SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
 
This Second Amendment to Revolving Credit and Security Agreement, is dated the
24th day of October, 2012, by and among Horsehead Corporation, a Delaware
corporation (the "Borrower),  Horsehead Holding Corp., a Delaware corporation
("Holding"), Chestnut Ridge Railroad Corp., a Delaware corporation ("Chestnut
Ridge"), Horsehead Metal Products, Inc., a North Carolina corporation
("Horsehead Metal") (Horsehead Metal, together with Holding and Chestnut Ridge,
each a "Guarantor and collectively, the "Guarantors"), the financial
institutions party hereto (collectively, the "Lenders" and individually a
"Lender") and PNC Bank, National Association ("PNC"), as agent for the Lenders
(PNC, in such capacity, the "Agent") (the "Second Amendment").
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, Holding, the Lenders party thereto and the Agent entered
into that certain Revolving Credit and Security Agreement, dated September 28,
2011, as amended by that certain First Amendment to Revolving Credit and
Security Agreement, dated July 26, 2012, by and among the Borrower, Holding,
Chestnut Ridge, the Lenders party thereto and the Agent (as further amended,
modified, supplemented or restated from time to time, the "Credit Agreement"),
pursuant to which, among other things, the Lenders agreed to extend credit to
the Borrower; and
 
WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Agent and the Lenders desire to permit such
amendments pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1.            All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
 
2.             Section 1.2 of the Credit Agreement is hereby amended by
inserting the following definitions in their entirety in their proper
alphabetical order:
 
"Horsehead Metal" shall mean Horsehead Metal Products, Inc., a North Carolina
corporation.
 
"Second Amendment Closing Date" shall mean October 24, 2012.
 
3.             Section 1.2 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and in their stead inserting the
following:
 
 
 

--------------------------------------------------------------------------------

 
 
"Guarantor" or "Guarantors" shall mean, singularly or collectively, as the
context may require, Holding, Chestnut Ridge, Horsehead Metal, each Person which
joins this Agreement as a Guarantor after the date hereof pursuant to Section
15.18 and any other Person who may hereafter guarantee payment or performance of
the whole or any part of the Obligations and shall extend to all permitted
successors and assigns of such Persons.
 
"Guaranty" shall mean (i) the Guaranty and Suretyship Agreement made by Holding
in favor of Agent for its benefit and for the ratable benefit of Lenders, (ii)
the Guaranty and Suretyship Agreement made by Chestnut Ridge in favor of Agent
for its benefit and for the ratable benefit of Lenders, (iii) the Guaranty and
Suretyship Agreement made by Horsehead Metal in favor of Agent for its benefit
and for the ratable benefit of Lenders, and (iv) any other guaranty of the
obligations of Borrower executed by a Guarantor in favor of Agent for its
benefit and for the ratable benefit of Lenders, in form and substance
satisfactory to Agent, in each case together with all amendments, supplements,
modifications, substitutions and replacements thereto and thereof, and
"Guarantees" means collectively, all such Guarantees.
 
"Pledge Agreement" shall mean (i) the Pledge Agreement dated of even date
herewith made by Holding to Agent for the benefit of Lenders, with respect to
all of the issued and outstanding capital stock of the Borrower, (ii) the Pledge
Agreement, dated the First Amendment Closing Date, made by the Borrower to Agent
for the benefit of Lenders, with respect to all of the issued and outstanding
capital stock of Chestnut Ridge, (iii) the Pledge Agreement, dated the Second
Amendment Closing Date, made by the Borrower to Agent for the benefit of
Lenders, with respect to all of the issued and outstanding capital stock of
Horsehead Metal, and (iv) any other Pledge Agreement executed and delivered by
any Loan Party to Agent for the benefit of Lenders with respect to the
Subsidiary Stock, in each case together with all amendments, supplements,
modifications, substitutions and replacements thereto and thereof, and "Pledge
Agreements" means collectively, all such Pledge Agreements.
 
4.             Schedules 4.5 and 4.19 to the Credit Agreement are hereby deleted
in their entirety and in their stead, respectively, are inserted Schedules 4.5
and 4.19 attached hereto.
 
5.            The provisions of Section 2 through and including Section 4 of
this Second Amendment shall not become effective until the Agent has received
the following, each in form and substance acceptable to the Agent:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(a)
this Second Amendment, duly executed by the Borrower, the Guarantors, the
Lenders and the Agent;

 
 
(b)
the documents and conditions listed in the Preliminary Closing Agenda set forth
on Exhibit A attached hereto and made a part hereof; and

 
 
(c)
such other documents as may be reasonably requested by the Agent.

 
6.            The Loan Parties hereby reconfirm and reaffirm all representations
and warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, as set forth in
this Second Amendment or to the extent and for so long as any applicable,
representation, warranty, agreement or covenant is directly or indirectly
modified by the Agent's (for itself and on behalf of the Lenders) entering into
the Intercreditor Agreement, and except any such representations or warranties
made as of a specific date or time, which shall have been true and correct in
all material respects as of such date or time.
 
7.            The Loan Parties acknowledge and agree that each and every
document, instrument or agreement which at any time has secured payment of the
Obligations including, but not limited to, the Credit Agreement, the IP Security
Agreement, the Mortgage, the Lease Assignment and the Life Insurance Assignments
continue to secure prompt payment when due of the Obligations.
 
8.            The Loan Parties hereby represent and warrant to the Lenders and
the Agent that (i) the Loan Parties have the legal power and authority to
execute and deliver this Second Amendment; (ii) the officers of the Loan Parties
executing this Second Amendment have been duly authorized to execute and deliver
the same and bind the Loan Parties with respect to the provisions hereof; (iii)
the execution and delivery hereof by the Loan Parties and the performance and
observance by the Loan Parties of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational documents of the Loan Parties or any law
applicable to the Loan Parties or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Loan Parties and (iv) this Second Amendment, the
Credit Agreement and the documents executed or to be executed by the Loan
Parties in connection herewith or therewith constitute valid and binding
obligations of the Loan Parties in every respect, enforceable in accordance with
their respective terms.
 
9.            The Loan Parties represent and warrant that (i) no Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Second Amendment or the performance or observance
of any provision hereof; and (ii) they presently have no claims or actions of
any kind at law or in equity against the Lenders or the Agent arising out of or
in any way relating to the Credit Agreement or the Other Documents.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
10.           Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
 
11.          The agreements contained in this Second Amendment are limited to
the specific agreements contained herein.  Except as amended hereby, including,
without limitation, the amendments and modifications effected pursuant to
Section 8 of this Second Amendment, all of the terms and conditions of the
Credit Agreement and the Other Documents shall remain in full force and
effect.  This Second Amendment amends the Credit Agreement and is not a novation
thereof.
 
12.          This Second Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
 
13.          This Second Amendment shall be governed by, and shall be construed
and enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof.  The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this Second Amendment.
 
[INTENTIONALLY LEFT BLANK]
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Second Amendment to be duly executed by their duly authorized
officers on the day and year first above written.
 

 
BORROWER:
 
 
Horsehead Corporation
 
 
By: /s/ Robert D. Scherich   (SEAL)
Name:  Robert D. Scherich
Title:    VP & CFO
 
 
GUARANTORS:
 
 
Horsehead Holding Corp.
 
 
By: /s/ Robert D. Scherich   (SEAL)
Name:  Robert D. Scherich
Title:    VP & CFO
 
 
Chestnut Ridge Railroad Corp.
 
 
By: /s/ Robert D. Scherich   (SEAL)
Name:  Robert D. Scherich
Title:    VP & CFO
 
 
Horsehead Metal Products, Inc.
 
 
By: /s/ Robert D. Scherich   (SEAL)
Name:  Robert D. Scherich
Title:    VP & CFO
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDER:
 
 
PNC Bank, National Association
 
 
By: /s/ Douglas Hoffman                                           
Name:  Douglas Hoffman
Title:  Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PRELIMINARY CLOSING AGENDA
 
[See Attached]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.5


Equipment and Inventory Locations
 
[See Attached]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.19


Owned and Leased Real Property
 
[See Attached]
 